                         2:19-cv-02119-CSB-EIL # 23         Page 1 of 1
                                                                                                     E-FILED
                                                                 Monday, 07 December, 2020 04:01:41 PM
                                                                            Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
______________________________________________________________________________
DAVID COOK, M.D.,                         )
                                          )
                  Plaintiff,              )
      v.                                  )     Case No. 19-CV-2119
                                          )
U.S. DEPARTMENT OF VETERAN AFFAIRS, )
AND ROBERT WILKIE, SECRETARY OF           )
THE UNITED STATES DEPARTMENT OF           )
VETERAN AFFAIRS,                          )
                                          )
                  Defendants.             )

                                             ORDER

       A Report and Recommendation (#22) was filed by the Magistrate Judge in the above cause

on November 12, 2020. More than fourteen (14) days have elapsed since the filing of the

Recommendation and no objections have been made. See 28 U.S.C. § 636(b)(1). Indeed,

Objections were due Friday, November 27, 2020, more than a week ago, and no objections have

been filed by Plaintiff. The Recommendation of the Magistrate Judge is, therefore, accepted by the

court. See Video Views, Inc. v. Studio 21, Ltd, 797 F.2d 538 (7th Cir. 1986).

IT IS THEREFORE ORDERED THAT:

       (1) The Report and Recommendation (#22) is accepted by this court. Plaintiff’s Complaint

for Judicial Review (#1) is DENIED and Defendants’ Request for Affirmance (#20) is GRANTED.

Plaintiff’s termination is affirmed.

       (2) This case is terminated.

                            ENTERED this 7th day of December, 2020.

                                        s/ COLIN S. BRUCE
                                       U.S. DISTRICT JUDGE
